PD-0136-15
                   IN THE COURT OF CRIMINAL APPEALS OF TEXAS n^!>%'(OFCRSfV'AL APPEALS
RONALD      GENE   GRIZZLE,                  §
pro   se                                     §                                 F^B 06 2015
                                             §
            Movant/Petitioner                §
                                             §.    CAUSE
                                                                           •^beUcosta, Clerk
vs.                                          §             [Number To Be Asgig-n-edL
                                             §
STATE      OF   TEXAS,                       §                        COURT OF CRIMINAL APPEALS
                                             §
            Respondent
                                                                             FEB 06 2C;5
                   MOTION TO SUSPEND RULES 9.3(b)            AND 9.4(f)
                                                                           Abel Acosta, Clerk
            RONALD G. GRIZZLE,        Movant/Petitioner,         moves the Court per

TEX. R. APP.        P. 2 to suspend Rules 9.3(b) and 9.4(f), due to:

       1.     GRIZZLE is indigent, incarcerated, appears pro se,
and has no access to copier, stapler, nor binding equipment.

       2.     The filinq timetable would impose hardship on
GRIZZLE were he to hand type or write copy quantities required
while also preparing copy for the State's lawyers.

            HEREFORE,      PREMISES CONSIDERED,         Movant/Petitioner moves

the Court to suspend Rules 9.3(b) and 9.4(f) and permit filing

of only the oriqinal unbound copy in this proceeding.

                        Respectfully submitted,

                        Ronald Gene Grizzle,
                        Movant/Petitionerv    pro se

                        Ronald Gene Grizzle
                        TDCJ-ID 1935380
                        3872 FM 350 South
                        Livingston. Texas 77351

                                      VERIFICATION


1, Ronald G. Grizzle,           under penalty of perjury sign above to aver
my foregoing material statements on 2 February 2015 in Polk Co.

                               CERTIFICATE        OF   SERVICE


I, Ronald G. Grizzle, sign above to certify I served a true and
correct copy of above document on L. C. McMinn, State Prosecuting
Attorney,        P.O.    Box 13046,   Austin, TX 78711;      and D.   S.   Hanna,
Johnson Co. Dist. Attorney, 204 S. Buffalo, Suite 209, Cleburne,
Texas:76033; via First Class Mail on 2 February 2015-